ALLREAD, J.
The case was tried as to this latter order and a bill of exceptions is presented. The questions of error are directed to the entry of January 12, 1932. We have carefully read and examined all the testimony in the case. It appears from the record that the defendant at the time the order was made was receiving something near $200.00 per month. The evidence is not clear as to the exact amount. The order was that he pay to the plaintiff the sum of $60.00 per month -and $5.00 additional to be credited to the arrearage. It must be conceded that the matter of the allowance is discretionary with the trial court. The amount might be considered large, yet we think the amount is not excessive and was within the discretion of the trial court.
It is further urged that there was no consideration of the testimony of the plaintiff as to grounds for alimony. We think that there is sufficient corroboration in the record to justify the finding.
We are, therefore, of opinion that the amount is not excessive and that the judgment of the court below must be affirmed.
Judgment affirmed.
HORNBECK and KUNKLE, JJ, concur.